Motion to confirm report of official referee granted. The proofs submitted upon the hearing show conclusively, and in fact without dispute, that the respondent was guilty of grave acts of unprofessional conduct in that he misappropriated moneys belonging to clients. No effort has been made by him to restore any of the moneys so intrusted to him in his professional capacity. Being clearly guilty of the acts of misconduct charged against him, the respondent is unfit to remain a member of the bar. He is, accordingly, disbarred and his name ordered stricken from the roll of attorneys and counselors at law of this State.